                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5        CALIFORNIA SPINE AND                             Case No. 19-cv-03533-DMR
                                            NEUROSURGERY INSTITUTE,
                                   6
                                                        Plaintiff,                           ORDER ON DEFENDANT'S MOTION
                                   7                                                         TO DISMISS
                                                  v.
                                   8                                                         Re: Dkt. No. 11
                                            OXFORD HEALTH INSURANCE INC, et
                                   9        al.,
                                  10                    Defendants.

                                  11

                                  12           Defendants Oxford Health Insurance Inc. (“Oxford”) and United Healthcare Insurance
Northern District of California
 United States District Court




                                  13   Company (“UHC”) move to dismiss Plaintiff California Spine and Neurosurgery Institute’s

                                  14   complaint. [Docket Nos. 11 (“Mot”), 17 (“Reply”).] Plaintiff timely opposed. [Docket No. 16

                                  15   (“Opp.”).] The court held a hearing on September 26, 2019.

                                  16           Having considered the parties’ submissions and oral arguments, the court denies the motion

                                  17   to dismiss.

                                  18   I.      BACKGROUND

                                  19           The following facts come from Plaintiff’s initial complaint.1 Plaintiff is a private surgical

                                  20   practice that provides complex surgical services at El Camino Hospital in Mountain View. [Docket

                                  21   No. 1-1, Ex. A (“Compl.”) ¶ 1.] UHC is a managed care company that administers health insurance

                                  22   policies. Id. ¶ 5. Oxford is a wholly-owned subsidiary of UHC. Id. ¶¶ 4-5; Mot. at 6. Plaintiff is

                                  23   an out-of-network provider in relation to Defendants. Compl. ¶ 8.

                                  24           A nonparty patient identified by his initials, R.N., is insured under a health insurance policy

                                  25   administered by Defendants. Compl. ¶ 6. R.N. is a middle-aged man who presented to Plaintiff for

                                  26
                                       1
                                  27    The court announced its ruling at the hearing following oral argument. In order to keep the case
                                       moving, the court stated that it would issue a written ruling to explain its reasoning but instructed
                                  28   Plaintiff to file an amended complaint to clarify a particular point explained below in footnote 5.
                                       Plaintiff filed an amended complaint which Defendants have now answered.
                                   1   treatment of severe neck and bilateral upper extremity pain. Id. ¶ 7. After conservative management

                                   2   such as physical therapy and epidural steroid injections failed to work, Plaintiff advised R.N. that

                                   3   “neurosurgical intervention was warranted.” Id. ¶ 7. Plaintiff alleges that on November 21, 2018,

                                   4   its staff contacted UHC by phone to verify the details of R.N.’s insurance coverage and benefits.

                                   5   Id. ¶ 9. According to Plaintiff, a representative of UHC informed Plaintiff’s staff that “UHC’s

                                   6   payment for covered care rendered to R.N. by out-of-network providers would be based on ‘usual

                                   7   and customary’ rates.”2 Id. Plaintiff’s staff recorded this information on a verification form and

                                   8   noted that a UHC employee named “Cheryl” had supplied the information. Id.

                                   9           Prior to performing surgery on R.N., Plaintiff sought approval of coverage from Oxford.

                                  10   Compl. ¶ 11. On November 29, 2018, Oxford allegedly sent Plaintiff a letter approving back surgery

                                  11   for R.N. and included various Current Procedural Terminology (“CPT”) service codes as eligible

                                  12   for coverage. Id. Plaintiff’s principle physician, Adebukola Onibokun, M.D., performed the surgery
Northern District of California
 United States District Court




                                  13   on R.N. on December 17, 2018. Id. ¶¶ 1, 12. Plaintiff billed Defendants for the surgery using the

                                  14   same CPT service codes that Oxford had previously approved. Id. Dr. Onibokun’s charges for the

                                  15   surgery were $147,000.00, which Plaintiff alleges are his standard rates for such services. Id.

                                  16   Defendants paid Plaintiff a total of $7,911.24 for the surgery. Id. ¶ 14. Plaintiff alleges that this

                                  17   amount is “far below even the average rates for such services in Plaintiff’s geographic area,” and

                                  18   did not amount to the “usual and customary” (“UCR”) rates Defendants had promised. Id. ¶¶ 14-

                                  19   15.

                                  20           Plaintiff now brings claims for relief based on the equitable theories of promissory estoppel

                                  21   and quantum meruit. Defendants move to dismiss both claims. Jurisdiction is based on diversity of

                                  22   the parties.

                                  23   II.     LEGAL STANDARD FOR RULE 12(B)(6) MOTIONS

                                  24           A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the claims alleged in

                                  25   the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). When

                                  26
                                  27
                                       2
                                        Plaintiff avers that “usual and customary” is a “term of art in the healthcare and insurance industry
                                       and refers to the ordinary market rates charged in a geographic area for similar medical services
                                  28   provided under similar circumstances by providers with similar training and expertise.” Compl. ¶
                                       10.
                                                                                         2
                                   1   reviewing a motion to dismiss for failure to state a claim, the court must “accept as true all of the

                                   2   factual allegations contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

                                   3   curiam) (citation omitted), and may dismiss a claim “only where there is no cognizable legal theory”

                                   4   or there is an absence of “sufficient factual matter to state a facially plausible claim to relief.”

                                   5   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing Ashcroft

                                   6   v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001))

                                   7   (quotation marks omitted). A claim has facial plausibility when a plaintiff “pleads factual content

                                   8   that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                   9   alleged.” Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must
                                       demonstrate “more than labels and conclusions, and a formulaic recitation of the elements of a cause
                                  10
                                       of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007) (citing Papasan v.
                                  11
                                       Allain, 478 U.S. 265, 286 (1986)).
                                  12
Northern District of California
 United States District Court




                                              As a general rule, a court may not consider “any material beyond the pleadings” when ruling
                                  13
                                       on a Rule 12(b)(6) motion. Lee, 250 F.3d at 688 (citation and quotation marks omitted). However,
                                  14
                                       “a court may take judicial notice of ‘matters of public record,’” id. at 689 (citing Mack v. S. Bay
                                  15
                                       Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986)), and may also consider “documents whose
                                  16
                                       contents are alleged in a complaint and whose authenticity no party questions, but which are not
                                  17
                                       physically attached to the pleading,” without converting a motion to dismiss under Rule 12(b)(6)
                                  18
                                       into a motion for summary judgment. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled
                                  19
                                       on other grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119, 1125-26 (9th Cir. 2002).
                                  20
                                       The court need not accept as true allegations that contradict facts that may be judicially noticed. See
                                  21
                                       Mullis v. U.S. Bankr. Court, 828 F.2d 1385, 1388 (9th Cir. 1987).
                                  22
                                       III.   DISCUSSION
                                  23
                                              A.      Promissory Estoppel
                                  24
                                              Promissory estoppel is “a doctrine which employs equitable principles to satisfy the
                                  25
                                       requirement that consideration must be given in exchange for the promise sought to be enforced.”
                                  26
                                       Crane v. Fargo, No. 13-cv-01932 KAW, 2014 WL 1285177, at *4 (N.D. Cal. Mar. 24, 2014)
                                  27
                                       (quoting Kajima/Ray Wilson v. Los Angeles Cnty. Metro. Transp. Auth., 23 Cal. 4th 305, 310 (2000))
                                  28
                                                                                         3
                                   1   (further citations omitted). The elements of a promissory estoppel claim are “(1) a clear and

                                   2   unambiguous promise by the promisor, and (2) reasonable, foreseeable and detrimental reliance by

                                   3   the promisee.” Bushell v. JPMorgan Chase Bank, N.A., 220 Cal. App. 4th 915, 929 (2013). In this

                                   4   case, Plaintiff alleges that Defendants made a promise to pay for the surgical services Plaintiff

                                   5   provided to R.N., as evidenced by the phone verification of member eligibility and the prior

                                   6   authorization for surgery. Defendants argue that these alleged actions do not constitute a “clear and

                                   7   unambiguous promise” to pay Plaintiff the UCR for the surgery and therefore Plaintiff cannot state

                                   8   a claim for promissory estoppel. Mot. at 10.

                                   9          Defendants’ arguments are not persuasive. They rely primarily on two cases, Cedars Sinai
                                       Medical Center v. Mid-West Nat. Life Ins. Co., 118 F. Supp. 2d 1002 (C.D. Cal. 2000) and Cmty.
                                  10
                                       Hosp. of the Monterey Peninsula v. Aetna Life Ins. Co., 119 F. Supp. 3d 1042 (N.D. Cal. 2015)
                                  11
                                       (“CHOMP”). In Cedars Sinai, a health care provider called an insurance company to verify a
                                  12
Northern District of California
 United States District Court




                                       patient’s insurance coverage. Id. at 1006. The insurance representative gave the provider details of
                                  13
                                       the patient’s coverage, including the effective date of coverage, that premiums were current, and
                                  14
                                       that out-of-network benefits were payable at a rate of 60% of the reasonable and customary charge.
                                  15
                                       Id. at 1007. After the provider billed the patient’s insurance, however, the insurer learned that the
                                  16
                                       patient had been dishonest about his medical history and rescinded his coverage under the terms of
                                  17
                                       the contract. Id. The insurer then denied all claims relating to the treatment provided to the patient.
                                  18
                                       Id. The insurer brought several claims, including a breach of contract claim under the theory that
                                  19
                                       the verification of coverage resulted in a binding contract to pay for covered treatment. Id. at 1008.
                                  20
                                       The court held that verification of coverage alone did not create a binding contract because the
                                  21
                                       undisputed facts did not establish that the insurer intended to form a contract during the phone call.
                                  22
                                       Id.
                                  23
                                              As Plaintiff notes, this case and others relied on by Defendants examine a breach of contract
                                  24
                                       claim rather than a promissory estoppel theory. There may be some overlap for these theories,3 but
                                  25

                                  26   3
                                        Courts analyzing factually similar cases under a breach of implied contract theory have discussed
                                  27   contract formation in terms of a “promise to pay.” See, e.g., Cedars Sinai, 118 F. Supp. 2d at 1008;
                                       California Spine & Neurosurgery Inst. v. United Healthcare Servs., Inc., 2018 WL 6074567, at *3
                                  28   (C.D. Cal. June 28, 2018) (“CSNI”) (examining the defendant’s promise to pay under both breach
                                       of contract and promissory estoppel claims). One element of a promissory estoppel claim is whether
                                                                                        4
                                   1   even if a breach of contract analysis is relevant here, Cedars Sinai is distinguishable. Cedars Sinai

                                   2   was decided at summary judgment, and the court looked at expert testimony about customs within

                                   3   the medical insurance industry to conclude that verification of eligibility alone does not constitute a

                                   4   promise to pay. 118 F. Supp. at 1008. In this case, there is both a verification of coverage and a

                                   5   letter authorizing services. At the pleadings stage, the parties have not yet had the opportunity to

                                   6   develop evidence of industry custom about whether Defendants’ authorization of services coupled

                                   7   with a verification call constitutes a promise to pay.4 Accordingly, Cedars Sinai is not applicable

                                   8   here.

                                   9           Defendants also rely on CHOMP, another breach of contract case. There, the insurer paid
                                       some amounts billed but denied the rest of the charges on the basis that they “exceed[ed] contract.”
                                  10
                                       Id. at 1046. The plaintiff hospital argued that the defendant insurer’s verification of eligibility and
                                  11
                                       prior authorization of treatment created an implied contract to pay the full amount charged. Id. at
                                  12
Northern District of California
 United States District Court




                                       1044-45. The court disagreed. It noted that the insurer had explicitly notified the plaintiff that the
                                  13
                                       patient was an “out of network admit” and informed the plaintiff that it would be paid at an out-of-
                                  14
                                       network rate. Id. at 1049. Accordingly, the court held that the plaintiff’s “expectation of 100 percent
                                  15
                                       payment of billed charges . . . is irreconcilable with the underlying evidence presented to the court.”
                                  16
                                       Id.
                                  17
                                               CHOMP does not support Defendants’ position. In fact, the court in that case explicitly
                                  18
                                       recognized that “an authorization call can constitute a promise to pay for the purposes of contract
                                  19
                                       creation.” 118 F. Supp. 2d 1002 (citing cases) (internal quotation marks omitted). The dispositive
                                  20
                                       issue was not “whether there was a contract in place, but whether there is any genuine issue that full
                                  21

                                  22

                                  23   a promise was made. Therefore, breach of contract cases may shed some light on how courts have
                                       analyzed an analogous principle under similar sets of facts.
                                  24   4
                                         One court found that a verification of eligibility and an authorization together created a triable
                                  25   issue of fact as to whether the defendant insurer intended to form a contract. See Regents of Univ.
                                       of California v. Principal Fin. Grp., 412 F. Supp. 2d 1037, 1042 (N.D. Cal. 2006). Like Cedar
                                  26   Sinai, Regents addressed a breach of contract theory at summary judgment, which further supports
                                       the court’s holding that the “promise to pay” inquiry is premature at the pleadings stage. See also
                                  27   Enloe Med. Ctr. v. Principal Life Ins. Co., 2011 WL 6396517, at *7 (E.D. Cal. Dec. 20, 2011)
                                       (denying summary judgment on a breach of contract claim because the “opaque record” before the
                                  28   court created a triable issue as to whether the defendant made a promise to pay).

                                                                                         5
                                   1   payment was expected under the contract.” Id. at 1049. In this case, by contrast, Plaintiff is not

                                   2   seeking full payment for all charges but rather argues that Defendants promised to pay the UCR for

                                   3   the services it provided. In addition, CHOMP was decided at summary judgment and the court

                                   4   reviewed the evidentiary record in determining that the plaintiff’s expectation of full payment was

                                   5   unreasonable.    Here, nothing in Plaintiff’s allegations contradicts its claim that it expected

                                   6   Defendants to pay the UCR for the services it provided.5 In sum, neither Cedars Sinai nor CHOMP

                                   7   are procedurally or factually similar to the present case.

                                   8           CSNI is more persuasive. That case also involved Plaintiff and Defendant UHS. There,

                                   9   Plaintiff alleged that UHS promised to pay 75% of the UCR until the patient’s out-of-pocket
                                       (“OOP”) maximum was met, and then Plaintiff would be paid 100% of the UCR. 2018 WL
                                  10
                                       6074567, at *1. Plaintiff further alleged that UHS underpaid the claims Plaintiff submitted after it
                                  11
                                       performed services for the patient. Id. Subsequently, Plaintiff brought claims of relief for breach
                                  12
Northern District of California
 United States District Court




                                       of oral contract, promissory estoppel, and quantum meruit. With respect to the promissory estoppel
                                  13
                                       claim, UHS argued that Plaintiff did not allege a “sufficiently clear and unambiguous promise”
                                  14
                                       because “a promise cannot be clear when it is missing the essential term of price.” Id. at *4. Plaintiff
                                  15
                                       pointed out that UHS itself uses the UCR rate for the payment of claims. 2018 WL 6074567, at *5.
                                  16
                                       The court noted that UHS “does not argue that it lacks an understanding of the term ‘UCR rate,’ nor
                                  17
                                       that it understands that term to mean something different than what Plaintiff understands it to mean
                                  18
                                       . . .” Id. Accordingly, the court held that “a promise of payment at the UCR rate is sufficiently clear
                                  19
                                       and definite” to establish the basis for a promissory estoppel claim. Id. at *4.
                                  20
                                              Defendants distinguish CSNI on the basis that the alleged promise in that case was a specific
                                  21
                                       percentage of the UCR; namely, 75% of the UCR until the patient’s OOP maximum was met, and
                                  22
                                       then 100% of the UCR thereafter. Mot. at 2. Here, by contrast, the complaint does not “specify any
                                  23

                                  24
                                       5
                                  25    At the hearing, Defendants argued that the authorization letter made it clear that the amount paid
                                       would be based on an out-of-network plan and that Plaintiff would not receive the full amount
                                  26   charged. The court agreed that the complaint did not explicitly acknowledge that Defendants’
                                       payment would be subject to certain contingencies, such as the patient’s continued eligibility for
                                  27   benefits and the actual services performed, among others. The court ordered Plaintiff to file an
                                       amended complaint clarifying that its claim is not based on Defendants’ failure to pay 100% of the
                                  28   charges billed. Plaintiff filed its amended complaint on October 3, 2019 (Docket No. 28) and
                                       Defendants filed their answer on October 17, 2019 (Docket No. 29).
                                                                                        6
                                   1   facts indicating Defendants promised to pay any particular percentage of a UCR rate, what the

                                   2   method of calculating the amount paid would be, or what the actual amount of payment would be.”

                                   3   Id. at 3. This argument lacks merit. CSNI did not determine the specific UCR that applied, nor did

                                   4   it decide the final amount of payment owed. Here, Defendants do not explain how a promise to pay

                                   5   Plaintiff at an unspecified UCR is less definite than the promise at issue in CSNI, which was to pay

                                   6   75% of an unspecified UCR. Either requires a calculation based on the “factors enumerated in the

                                   7   regulations of which Defendants are aware,” evidence of which cannot be considered at the motion

                                   8   to dismiss stage. See Mot. at 4. Accordingly, the reasoning in CSNI appears to apply with equal

                                   9   force here.
                                              The court’s analysis in Summit Estate, Inc. v. Cigna Healthcare of California, Inc., No. 17-
                                  10
                                       cv-03871-LHK, 2017 WL 4517111 (N.D. Cal. Oct. 10, 2017) is also informative. There, the
                                  11
                                       defendant insurers allegedly represented to the plaintiff provider that the relevant insurance policies
                                  12
Northern District of California
 United States District Court




                                       “provided for reimbursement . . . at the UCR.” Id. at *6. The court held that the plaintiff had not
                                  13
                                       alleged a clear and unambiguous promise by the defendants sufficient to support a promissory
                                  14
                                       estoppel claim. Id. at *6. Importantly, however, the court reached this conclusion because the
                                  15
                                       alleged actions were “merely representations about the terms of certain insurance policies” and not
                                  16
                                       a “clear and unambiguous promise by Defendants to pay for . . . services at the UCR.” Id. In this
                                  17
                                       case, by contrast, Defendants’ staff allegedly informed Plaintiff that “UHC’s payment for covered
                                  18
                                       care rendered to R.N. by out-of-network providers would be based on ‘usual and customary’ rates.”
                                  19
                                       Compl. ¶ 9. This representation amounts to more than a description of an insurance policy’s terms;
                                  20
                                       it is an explicit statement that UHC will pay for covered out-of-network care at a UCR.
                                  21
                                              In sum, Plaintiff has sufficiently alleged that Defendants made a clear and unambiguous
                                  22
                                       promise to pay Plaintiff the UCR for the services it rendered to R.N. Defendants’ motion to dismiss
                                  23
                                       Plaintiff’s promissory estoppel claim is denied.
                                  24
                                              B.      Quantum Meruit
                                  25
                                              “Quantum meruit . . . is an equitable remedy implied by the law under which a plaintiff who
                                  26
                                       has rendered services benefiting the defendant may recover the reasonable value of those services
                                  27
                                       when necessary to prevent unjust enrichment of the defendant.” In re De Laurentiis Entm’t Grp.
                                  28
                                                                                          7
                                   1   Inc., 963 F.2d 1269, 1272 (9th Cir. 1992). “[I]n order to recover under a quantum meruit theory, a

                                   2   plaintiff must establish both that he or she was acting pursuant to either an express or implied

                                   3   request for such services from the defendant and that the services rendered were intended to and did

                                   4   benefit the defendant.” Day v. Alta Bates Med. Ctr., 98 Cal. App. 4th 243, 248 (2002). Defendants

                                   5   argue that Plaintiff’s quantum meruit claim fails because it cannot show either that Defendants

                                   6   requested that Plaintiff perform services, or that the services Plaintiff rendered benefited

                                   7   Defendants.

                                   8                  1.     Request for Services

                                   9          Defendants assert that it was Plaintiff who initiated contact with Defendants, and so Plaintiff
                                       cannot plausibly allege that Defendants requested the medical services it rendered. Mot. at 14.
                                  10
                                       Plaintiff contends that Defendants’ multiple communications—specifically, the verification of
                                  11
                                       benefits and a prior authorization of coverage—constitute a request for services that can sustain a
                                  12
Northern District of California
 United States District Court




                                       claim for quantum meruit. Opp. at 6.
                                  13
                                              The caselaw appears to be split on whether communications such as the ones at issue here
                                  14
                                       are enough to establish that a defendant insurer requested medical treatment. CHOMP concluded
                                  15
                                       that “[i]n the health insurance context, it is the patient who first requests service in the form of
                                  16
                                       treatment.”6 119 F. Supp. 3d at 1051. Cedars Sinai came to a similar conclusion and held that it
                                  17
                                       was the patient who “presented himself to the [provider] with the intention of acquiring treatment”
                                  18
                                       and that the insurer did not request it. 118 F. Supp. 2d at 1013. As noted earlier, both cases were
                                  19
                                       decided at summary judgment rather than on a motion to dismiss. Other courts have held that an
                                  20
                                       insurer’s pre-treatment communications may amount to a request for services from a provider, but
                                  21
                                       that the ultimate determination requires a factual inquiry into the industry’s standards. See, e.g.,
                                  22
                                       Regents, 412 F. Supp. 2d at 1047 (holding that, “[w]ithout evidence of industry custom, the court is
                                  23
                                       unable to conclude as a matter of law that the [defendant’s] authorizations taken as a whole do not
                                  24
                                       amount to a ‘request’ for treatment”); Barlow Respiratory Hosp. v. CareFirst of Maryland, Inc.,
                                  25

                                  26
                                  27
                                       6
                                        However, the court made this statement in granting summary judgment on the plaintiff’s claim for
                                       common count-services, not on a quantum meruit claim. Id. at 1051. The defendant did not seek
                                  28   summary judgment on the plaintiff’s quantum meruit claim; instead, it acknowledged that there
                                       were genuine issues of material fact precluding summary judgment on that issue. Id. at 1051, n. 56.
                                                                                        8
                                   1   2014 WL 12573394, at *5 (C.D. Cal. June 24, 2014) (determining that it was premature on a motion

                                   2   to dismiss to determine whether an oral verification of eligibility and three written authorizations

                                   3   could constitute a request for services); Long Beach Mem’l Med. Ctr. v. Blue Cross & Blue Shield

                                   4   of S.C., 2018 WL 5099703, at *5 (C.D. Cal. June 7, 2018) (refusing to conclude as a matter of law

                                   5   that the alleged communications were insufficient to show a request for services by an insurer).

                                   6          The parties cite two cases where the court dismissed a quantum meruit claim at the pleadings

                                   7   stage on the basis that the defendant insurer did not request services. See Summit Estate, 2017 WL

                                   8   4517111, at *11; CSNI, 2018 WL 6074567, at *2. In Summit Estate, the plaintiff health care

                                   9   provider contacted the defendant insurers to verify eligibility, and the defendants assured them they
                                       would pay for treatment at the UCR. 2017 WL 4517111, at *1. The court held that these pre-
                                  10
                                       treatment communications were not enough to establish that the defendants requested the services:
                                  11

                                  12                  Even assuming that Defendants verified coverage and authorized Plaintiff
Northern District of California




                                                      to provide . . . services through these alleged representations, Plaintiffs have
 United States District Court




                                  13                  not     alleged       enough      facts     to    plausibly    suggest       that
                                                      Defendants requested Plaintiff to render those services because, as alleged
                                  14                  in Plaintiff’s complaint, Plaintiff initiated contact with Defendants to verify
                                  15                  coverage and seek authorization.
                                       Id. at *11. The court accordingly dismissed the quantum meruit claim. Similarly, in CSNI, the court
                                  16
                                       dismissed the plaintiff’s quantum meruit claim on the basis that a single verification call did not
                                  17
                                       “represent[] an implied request for services.” 2018 WL 6074567, at *2.
                                  18
                                              These cases are not persuasive on this point. Both of them rely on cases that were decided
                                  19
                                       at summary judgment. See Summit Estate, 2017 WL 4517111, at *11; CSNI, 2018 WL 6074567, at
                                  20
                                       *2. Neither case addressed whether it was appropriate to extend those analyses to a motion to
                                  21
                                       dismiss. Nor did either case consider the statement in Regents that “evidence of industry custom”
                                  22
                                       may be necessary to determine whether a defendant insurer’s conduct amounts to a request for
                                  23
                                       treatment. See 412 F. Supp. 2d at 1047. There may also be other evidence that could be considered
                                  24
                                       at summary judgment, such as additional evidence about the specific content of the phone call or
                                  25
                                       prior dealings between the parties.
                                  26
                                              Therefore, the court holds that it is premature to decide as a matter of law on the pleadings
                                  27
                                       whether Defendants’ conduct constituted a request for services from Plaintiff.             Plaintiff has
                                  28
                                                                                          9
                                   1   adequately pleaded this element and may develop evidence to attempt to establish that the insurers’

                                   2   conduct in this case amounts to a request for treatment.

                                   3                  2.      Benefit to UHC

                                   4          Defendants argue that Plaintiff has not alleged that it conferred a benefit upon Defendants

                                   5   sufficient to state a claim for quantum meruit. Notably, Defendants do not cite a single authority

                                   6   for this argument in either their motion or reply. A cursory review of the caselaw reveals that courts

                                   7   generally have held that an insurer benefits from services provided to their insured patients. See,

                                   8   e.g., CSNI, 2018 WL 6074567, at *3 (determining that the defendant insurer “received the benefit

                                   9   of having obligations to its insured discharged”); Yazdi v. Aetna Life & Cas. (Bermuda) Ltd., No.
                                       2018 WL 6443090, at *6 (C.D. Cal. Nov. 1, 2018) (finding that the insurance company “derived a
                                  10
                                       benefit from the treatment” of its insured); Regents, 412 F. Supp. 2d at 1047 (holding that “the fact
                                  11
                                       that [the insured] was the direct beneficiary of the medical treatment does not bar plaintiff’s claim”
                                  12
Northern District of California
 United States District Court




                                       against the insurer); Barlow, 2014 WL 12573394, at *5 (stating that the complaint “plausibly alleges
                                  13
                                       that [the provider] conferred a benefit on [the insurer]”). Defendants do not explain why the
                                  14
                                       reasoning in those cases does not apply here. Accordingly, the court holds that Plaintiff has
                                  15
                                       sufficiently alleged that it conferred a benefit on Defendants.
                                  16
                                              Defendants’ motion to dismiss Plaintiff’s quantum meruit claim is denied.
                                  17
                                       IV.    CONCLUSION
                                  18
                                              For the reasons stated above, the court denies Defendants’ motion to dismiss in its entirety.
                                  19

                                  20
                                                                                                           ISTRIC
                                                                                                      TES D      TC
                                  21
                                                                                                    TA
                                                                                                                          O
                                                                                                S




                                                                                                                           U
                                                                                              ED




                                  22
                                                                                                                            RT




                                                                                                                         D
                                                                                                                  RDERE
                                              IT IS SO ORDERED.
                                                                                          UNIT




                                                                                                           OO
                                                                                                   IT IS S
                                  23
                                       Dated: November 20, 2019
                                                                                                                                  R NIA




                                  24
                                                                                         ______________________________________
                                                                                                                  M. Ryu
                                                                                           NO




                                  25
                                                                                                        D o
                                                                                                      Donna n n
                                                                                                              M.a Ryu
                                                                                                      e
                                                                                                 JudgStates Magistrate Judge
                                                                                                                                  FO




                                                                                               United
                                                                                             RT




                                  26
                                                                                                                              LI




                                                                                                   ER
                                                                                              H




                                                                                                                          A




                                                                                                        N                     C
                                  27                                                                                      F
                                                                                                            D IS T IC T O
                                                                                                                  R
                                  28
                                                                                        10
